Earl Warren: James W. Oyler, Petitioner, versus Otto C. Boles, Warden and Number 57 Paul H. Crabtree versus Otto C. Boles, Warden. Mr. Ginsburg.
David Ginsburg: Mr. Chief Justice, Your Honors may it please the Court. The Oyler and Crabtree cases Number 56 and 57 are here on certiorari to the Supreme Court of Appeals of the States of West Virginia. Both cases involve the application of the West Virginia habitual criminal law. Oyler and Crabtree both filed petitions for application for habeas corpus with the Supreme Court -- West Virginia Supreme Court of Appeals in 1960. In those applications, they alleged that the State had not acted in the corpus within its own law. They also alleged that the action of the trail court was in violation of the Equal Protection Clause of the Federal Constitution. They also alleged that there had been a violation of procedural Due Process in that, they had had no pretrial notice that the habitual criminal law would be invoked against them. The West Virginia Supreme Court of Appeals denied the writs without calling for return, without hearing, without an opinion. The facts in the case are undisputed. Oyler was indicted for murder. He was arraigned and assigned court-appointed counsel. He pleaded not guilty. He was tried and he was convicted of murder in the second degree. Murder in the second degree under the laws of the State of West Virginia carries a penalty of five to 18 years in prison, penitentiary. About a week later, without prior notice, the prosecuting attorney of Taylor County filed an information that Oyler had three times been indicted for felonies, breaking and entering, burglary and grand larceny and that all of these had taken place in Bedford County Pennsylvania. Oyler was asked whether he was the person who has identified in the information and he acknowledged that he was.
Potter Stewart: Information charged simply that he'd been three times indicted?
David Ginsburg: He had been three times indicted and convicted.
Potter Stewart: And convicted?
David Ginsburg: And convicted. There was no reference in the information, in the -- at the time of the order of commitment to the sentence and I shall proceed to and consider the differentiation between the crime which was alleged in the sentence which (Voice Overlap) --
Felix Frankfurter: How -- how many days after the West Virginia --?
David Ginsburg: Seven days.
Felix Frankfurter: And for he's been -- had been on the locking key of -- during those --
David Ginsburg: He had been on the locking key during this period.
Felix Frankfurter: He was brought in --
David Ginsburg: He was brought before the Court, he stood there.
Felix Frankfurter: You mean after the seven days?
David Ginsburg: Yes, what actually happened Mr. Justice Frankfurter was that there was a motion for a new trial. The -- that motion was --
Felix Frankfurter: The court-appointed -- by his court-pointed counsel?
David Ginsburg: By his court-appointed counsel. That motion was denied. The man was then brought before the Court. The prosecuting attorney then rose, presented an information to the Court. We don't know on the basis of this record whether that information was actually handed to the Court at on that day. In fact, the information is dated a -- two days later. The order of commitment which sentenced to life imprisonment was dated on 11th for the month. The -- the information happens to be dated the 13th.
Felix Frankfurter: Was his counsel -- was his court-appointed counsel (Voice Overlap)
David Ginsburg: His court-appointed counsel was present. He was standing there. He heard the information read. He saw it presented. He was asked and under the laws of the State West Virginia, that's all that could have been done. He was asked whether he was this -- was the person identified the information. He said, “He was.”
John M. Harlan II: Was there any request for an adjournment?
David Ginsburg: There was no request for an adjournment Your Honor, but the -- as these matters move of neither had notice. Neither the defendant nor the counsel had prior notice that an information was to be brought in. They heard it there for the first time.
Felix Frankfurter: Does the record show what if any participation counsel took in these proceedings?
David Ginsburg: No sir, the record is --
Charles E. Whittaker: (Inaudible) or later.
David Ginsburg: No sir. What -- Mr. Justice Whittaker what actually happened was that he was tried and convicted for second degree murder and then he was taken back to jail. A week later, he was brought back. He counsel in the meantime had filed the motion for a new trial. His motion for the new trial was denied. A -- an information was then handed up to the -- to the Judge, alleging that he had three times before been convicted of felonies. I want to go into this matter of the felonies which were alleged in -- in the information. And immediately, the Judge turned to the prisoner, asked whether he was the man identified in the information. He said, “He was,” he was.
Felix Frankfurter: Mr. Ginsburg.
David Ginsburg: Yes sir.
Felix Frankfurter: One inference is certainly permissible namely that his counsel must had been notified to be there.
David Ginsburg: His counsel -- there -- the only inference that can drawn Mr. Justice Frankfurter is that his counsel had filed a motion for a new trial.
Felix Frankfurter: Yes, but does a motion for new trial required personal presence of counsel?
David Ginsburg: Indeed it does and I would -- but there's--
Felix Frankfurter: But it's happened to be just -- that much must -- there must be inference to -- in somehow rather would notify to be there or brought himself there contemporaneously with this proceeding on the recidivist charge.
David Ginsburg: There is absolutely no -- there is nothing of the record Mr. Justice Frankfurter.
Felix Frankfurter: We're going an inference for a minute. I'm just trying to know what happens.
David Ginsburg: Yes, there is nothing in the record which in anyway can indicate that his counsel had prior notice and indeed sir, I believe that there is clear indication that he probably did not because the information had attached to it dated -- from the coun -- from the Court in Bedford County Pennsylvania dated two days before. He was brought in on the 11th. On the 9th of the month, the court of the county court in Bedford County Pennsylvania certified, it's in the record, certified that there had been these prior offenses. Now it's --
Felix Frankfurter: Let me ask you this question.
David Ginsburg: -- just to finish. I think that it's highly unlikely on the basis of that indication and still any indication we have in the record that counsel in fact knew that the recidivist charge would be brought up before the Court on that day.
Felix Frankfurter: Would -- would convicted defendant have to be present when his counsel filed the motion for new trial? The point of my question is evidently -- evidently, the authorities brought him in with reference to recidivist matter, whatever may have been notification to counsel. I'm not drawing any inference of events. I just want to know what happened.
David Ginsburg: I cannot tell beyond but I've indicating on basis of the record that we have here and for myself, I find it the difficult to draw inferences on this.
William J. Brennan, Jr.: Mr. Ginsburg.
David Ginsburg: Yes sir.
William J. Brennan, Jr.: Is there any indication in the record that the 11th, the return day of motion --
David Ginsburg: No, the 11th was the -- no sir. The 11th was the date of the order of commitment. That's the date in which the Court recites.
William J. Brennan, Jr.: Does the record show us one by what action in the motion for trial was denied?
David Ginsburg: It was on that day.
William J. Brennan, Jr.: That's same day?
David Ginsburg: On that same day. If the Court would turn page 28 of number 56 of the Oyler record, this day came the state by her prosecuting attorney as well as the defendant William Oyler in person -- and in the custody of its sherif. And sat at bar of the Court and was represented by William T. George Sr., his counsel. And thereupon, the defendant by counsel tended leave and asked leave to file his memorandum in writing, assigning grounds and support of the motion.
William J. Brennan, Jr.: Well right there, does it that the (Inaudible), the reason why the counsel (Voice Overlap)
David Ginsburg: Yes, -- he was -- as far as the record indicates in that order, counsel was there to file his memorandum and support of his motion for a new trail. The motion then thus we see in the rest of the paragraph is overruled. And thereupon, the secretary --
William J. Brennan, Jr.: Well, let me follow -- let me follow that for a moment. You mean, without reading it that does the overruling, is that (Inaudible)
David Ginsburg: Well, all that we know sir is indicated in that paragraph and the Court perceiving no good grounds therefore. The said motion was overruled to which action of the Court, the defendant objects and accepts. That's all we know.
William J. Brennan, Jr.: But looks, there were some proceedings here on the motion for new trial.
David Ginsburg: There were certainly was some proceeding on the motion for new trial. But there is no indication. Presumably, that's why a counsel is there, but there was no indication that counsel had any prior awareness that the -- an information would be filed. And indeed, as I'll indicate later on, there is a decision of the Highest Court in the State West Virginia which says that no notice is required.
Potter Stewart: Mr. Ginsburg, had the petitioner already been sentenced for -- for this second degree murder?
David Ginsburg: No sir.
Potter Stewart: So this probably the sentencing day also --
David Ginsburg: This is indeed the sentencing day.
Potter Stewart: That's reason the defendant was there.
David Ginsburg: The defendant was there to be sentenced. He was --
Felix Frankfurter: I thought he had been sentenced before?
David Ginsburg: No sir.
Felix Frankfurter: I beg your pardon.
David Ginsburg: He know --
Felix Frankfurter: He merely acted and convicted for second degree --
David Ginsburg: He had been convicted and sentenced but it was deferred.
Felix Frankfurter: Oh you give us merely the -- the --
Potter Stewart: Statutory term.
Felix Frankfurter: -- the statutory term.
David Ginsburg: Yes sir.
Felix Frankfurter: Okay.
David Ginsburg: Sentence was deferred and this was sentencing day.
Speaker: Mr. Ginsburg (Inaudible)
David Ginsburg: No, not -- there was no reference to his specific day -- to his specific day -- a day sir. What actually happened is that so far as we can see he was -- his counsel brought in his motion for a new trial. The -- the memorandum was filed. That action was overruled. The prosecuting attorney then get up -- got up and handed in his information and the man was then sentenced. This point, there are some significance. At the bottom of the page of the record on page 28, and the Court proceeding to pass sentence upon the defendant, upon the verdict of murder in the second degree, found by the jury on the trial of the charge contained in the indictment herein and upon the former convictions of felonies as after said then sentenced him to life. He could not have been sentenced to life under the life imprisonment under -- for the offense which he had originally been charged.
Felix Frankfurter: You haven't gotten the general entries of the clerk of the Court.
David Ginsburg: We do not sir. Now, the Court would further notice on this paragraph that the -- the trial court then recommended parole, parole for the defendant, as soon as he was eligible therefore. Now, the order of commitment which we just looked at is dated February 11. The information -- the information which presumably was handed up on that day is contained on page 13 of this record. That information is dated February 13th. Now, apart from the discrepancy in dates, it's interesting to examine what it was that this man was charged or what he did he do, why was he charged now under the recidivist statute? These were the charges. First, that he had stolen an automobile. That he had pleaded guilty, waved counsel and that he had been placed on probation. He had not been sentenced to jail nor had even sentenced to penitentiary. Second, a year later, this same man Oyler, had broken into a drug store, stolen $50 and a week after that, broken a second time, stole a $198. What happened? Was he sent to jail? No. The second time he was fine $25 on each count and he was sent to the Pennsylvania Industrial School at Camp Hill. This was --
Earl Warren: (Inaudible) at that time Mr Ginsburg.
David Ginsburg: At that time, the record does not indicated. My brother Mitchell has included the fact in his memorandum. He was 20 years old. Now, it has been pointed out by the State of West Virginia and properly, that this was done under a Pennsylvania statute which permitted males between the ages of 15 and 21 to be sent to the Pennsylvania Industrial School in cases where they could have been sent to the penitent -- to the penitentiary. It's true. Oyler could have been sent to the penitentiary for these offenses. He was not because the Court exercised its discretion to send him to the Industrial School. That was the -- and this is one of the factors in the case. Well, --
Felix Frankfurter: Then -- then maybe -- then maybe Pennsylvania local law and the Pennsylvania law as to what to State is (Inaudible) the person sent there, Pennsylvania purposes, he may not be deemed to have been convicted.
David Ginsburg: We will have that problem when we come to the law in West Virginia and that we'll come specifically to it.
Potter Stewart: What did you say with the sentence raised, first offense?
David Ginsburg: First offense, he was placed in probation. He was fined a $100 and placed on probation. Second time, he fined $25 each time and then sent to the Industrial School (Voice Overlap)
John M. Harlan II: Perhaps (Inaudible) of your points under Mr. Stewart, if you don't mind asking me.
David Ginsburg: Surely.
John M. Harlan II: Apparently, from this order, the facts that you just raised namely that he was not in probation (Inaudible) in other order. In orders, the Court acted on, acted with information.
David Ginsburg: As far as I can see that's possible Mr. Justice, but I'm not clear on that myself.
John M. Harlan II: Well, (Inaudible) say it's older than the case -- the first case you said he was -- he was sentenced (Inaudible) institution, he'd be placed on probation.
David Ginsburg: I don't find that sir in the order of commitment which is dated February 11th on page 28 of the record.
John M. Harlan II: I'm looking at -- oh, I beg your pardon. I'm looking at the information (Voice Overlap)
David Ginsburg: The information is quite clear, quite specific in the fact that I've recited, but that information, that data as far as we can see may or may not have been before the Court. We don't know because the Court in its order of commitment seeks to incorporate the information by reference but the information apparently was prepared at least two days later so far as we can see from the dates. It may not be so. It maybe an -- an error on the date in the record but these are facts we haven't.
John M. Harlan II: Of course we -- if the court in fact did have the information (Inaudible) suggested with (Inaudible) by its interpretation by its own statute (Inaudible)
David Ginsburg: Well, we'll come to the --
John M. Harlan II: -- will brought recidivist at the statute (Inaudible)
David Ginsburg: We'll come to text of the recidivist statute in just a moment sir. Now, the facts in the Crabtree case are also undisputed. Crabtree was indicted in Lincoln County West Virginia for forging a $35 check. That was the offense for which he was brought before the Court. In Oyler, the man pleaded not guilty and was given a trial. Crabtree pleaded guilty and he was subject for that offense to a penalty up in two to 10 years. Now again, a week after the arraignment, the County prosecuting attorney filed an information, invoking the state's habitual criminal law and he did so on these grounds. First, that in 1954, Crabtree had been sentenced by the Criminal Court of Walla Walla in the State of West -- in the State of Washington for the crime again of forgery and had served two and half years in the State Penitentiary in the State of Washington and secondly because in 1947, he had also been sentenced to the State Penitentiary in West Virginia by the Cabell County Criminal Court. Crabtree admitted when he was called before the Court in the exactly the same procedure that we've indicated heretofore. That he was the person who was identified in the information which had been – which was handed up at that time.
Potter Stewart: So he had lawyer with him.
David Ginsburg: He did have a lawyer sir, yes sir. And in his habeas corpus petition, however, he pointed out that there was an error in the information that he had not been brought before the Criminal Court in Walla Walla. He had been brought before the Criminal Court in Yakima. My brother Mitchell of the State of West Virginia will argue that this is harmless error. The point which I shall make in this case is that he never had an opportunity to test whether this error or other errors was or was not harmless. Now, Crabtree in his habeas corpus petition just as Oyler did raise the constitutional point which I've been indicated equal protection and procedural due process and now, I would like to get to the West Virginia statute. The statute effects of it, is indicated in -- is set forth in the appendix to the petitioner's brief, Sections 18 and 19, two sections; first Section 18; punishment for second or third offense of felony. When any person is convicted of an offense and the subject to confinement in the penitentiary therefore, and it is the determined as provided in Section 19 of this article that such person had been before convicted in the United States of a crime punishable by imprisonment in penitentiary, the Court shall, the Court shall, if the sentence to be imposed as definite term of years so on, add five years. And then the second paragraph which is the paragraph applicable to this case, when it is determined, again, as provided in Section 19 hereon that such person shall have been twice before convicted in the United States of a crime and these are the operative words “punishable by confinement in the penitentiary.” Well, so far -- so -- as so far as concern -- concerns Oyler, the crimes which he had committed, were as I've said, subject to -- he could have been confined in the penitentiary for those crimes. He was not in fact, He was on the -- the one case put on provision and the other case sent to an Industrial School, but now, if the court will -- will look at Section 19. “It shall be the duty of the prosecuting --
Earl Warren: Where is that Mr. Ginsburg?
David Ginsburg: Section 19, the following section sir.
Earl Warren: Yes, on what page?
David Ginsburg: Oh on -- it's in the appendix to the petitioner's brief.
Earl Warren: Oh, yes. Well, thank you.
David Ginsburg: And it's the Section which gives me some concern. “It shall be the duty of the prosecuting attorney when he has knowledge of former sentence or sentences to the penitentiary, when he has knowledge of sentences to the penitentiary of any person convicted of an offense punishable by confinement in the penitentiary to give information to the Court thereof immediately upon conviction and before sentence. Now, if we focus exclusively on Section 18, it seems to be quite clear that the issue is whether the person was subject to an offense punishable by confinement in the penitentiary. Section 18 concentrates on the offense. Section 19, however, seems to point to the punishment, was he in fact confined in the penitentiary? This gives rise to one of the ambiguities, one of the problems in the case.
John M. Harlan II: Has the Virginia Courts ever --
David Ginsburg: The West Virginia.
John M. Harlan II: (Inaudible) ambiguity?
David Ginsburg: I will come to that sir.
John M. Harlan II: Yes.
David Ginsburg: I don't -- I'm not clear in my own mind as to whether they have. I believe that the Court has indicated its view in a case where the constitutional issue, the -- the Fourteenth Amendment issue, it was not raised. It was concerned to that case as will see in the Blankenship case solely with the problem of statutory interpretation under the West Virginia Law. Now, as I read the statute, there are various conclusions that follow from the text of the law. First, the application of this statute is mandatory. There is one other provision of the statute which it might be worth looking at by way of contrast. Section 18 is -- as I've been indicated, deals with problem with the offense. Section 19, a procedural section but also refers to the matter of the sentence. And then on page 38, the bottom of the page, there is a procedure in sentencing convicts to further confinement for second or third offense. This -- this statue deals with the problem where to the convicts have actually been imprisoned and then the Warden learns that they had been subject to prior offenses and it provides a procedure whereby the convicts maybe taken from the state penitentiary and then subject to the procedures, the habitual offender is active in recidivist statute. And I point out to the Court that there is sharp distinction between Sections 18 and 19 on the one hand in this other provision which can invoke a separate procedure. In the one case, it's permissive. The Warden of the penitentiary on the top of page 39 may give information thereof. In 10 years, this provision has not been invoked. In the case of Sections 18 and 19, they are mandatory. It is obligatory on the -- on the prosecuting attorney if he has knowledge to give that knowledge to the Court and to invoke the statute. There is no discretion in connection with the West Virginia recidivist statute.
Felix Frankfurter: 19 -- 1955 doesn't mean that that state of the original statute, does it Mr. Ginsburg?
David Ginsburg: No sir. This statute was amended 1943 and I think it's well now to take a look at -- reference has been made in -- by my brother Mitchell to this case Landmark case in this area, of Graham against West Virginia. And I think it might be helpful to the Court to examine the statute which was before the Court in Graham against West Virginia and the text of it is set out on the petitioner's brief on page -- the bottom of page 31. This was the statute in Graham against West Virginia and it sharply -- is in sharp contrast to the statute that we have here, the bottom of page 31 of the petitioner's brief. When any person is convicted of an offense and sentenced to confinement therefore in the penitentiary and it is alleged than the indictment on which he is convicted and admitted or by the jury found that he had been before sentence in the United States to a life punishment. He shall be sentenced to be confined to five years and so on. There is absolutely no doubt that in the statute that was before the Court in Graham against West Virginia. First, there is no problem of procedural due process, because he had noticed under the Graham statute, he had noticed that habitual offender procedure would be invoked against them because it had to in the indictment. Secondly, the statute is explicit that the offenses must have not only been subject to confinement in the penitentiary, but that the man must actually have been confined with the penitentiary. The two issues that are involved in this case would not have been involved in Graham against West Virginia.
Potter Stewart: As to the first distinction was the contention on the State I suppose for the change of the statute that is the -- in -- and the statute no longer requires that the prior offenses be set out in the indictment, but that change was mitigating change.
David Ginsburg: And that's what I point out sir at the bottom of page 32, the continuation of the footnote. In 1943, the law was amended to prohibit reference to previous convictions and indictment. This was done to safeguard the interest of the prisoner and to prevent prejudice. There is no indication, however, that the state legislature in 1943 also intended to change the requirement that prior offenses for purpose of the act must have been subject by confinement in the penitentiary.
Earl Warren: Mr. Ginsburg --
David Ginsburg: Yes sir.
Earl Warren: -- under this prior law that was interpreted in Graham versus West Virginian, was it compulsory upon the District Attorney to file those charges as it is -- you say it is here or was that discretionary? I don't believe it says, it doesn't refer to that in the (Voice Overlap)
David Ginsburg: The West Virginia statute, Mr. Chief Justice, has been subject to widespread criticism, both before and after 1943. Some of the materials are indicated in the brief. It has been treated; it has been discussed as if this 1943 statute was mandatory. I'm not my own mind clear that it was. I know that the commentators have so regard there, but there is no doubt that the person statute is one of the few in the country would -- in this field which is absolutely mandatory that it must be invoked and that the only purpose for bringing the man before him -- before the Court is the matter of identification, is he the man. If -- is the man, he must -- if he's brought before the Court for that purpose, he must be sentenced for life imprisonment or subject to the enhanced penalty.
Earl Warren: May I ask this question also please? Under the previous statute, has the Supreme Court said what defenses were opened to him when such a charge or was he there under that statute limited only to identity?
David Ginsburg: In fact their cases have risen in the State of West Virginia sir, where other -- where defenses have been raised. Whether they were raised on the basis of the Court's own motion on the base of argument on a -- on -- on habeas corpus petitions or whether they were actively discussed below, this is not apparent in the cases. But the -- the procedure in this case is unique in the sense that the man is not permitted in anyway to comment on -- to raise the question of the applicability of the statute, simply to determine whether this statute is applicable to him at all in terms, in the jurisdictional sense. Now, there were two -- there are two decisions, in the Highest Court of West Virginia which I think they're on this -- this matter. One is Johnson and Skeen and this really bears on the Oyler case. Johnson and Skeen, is discussed in the respondent's brief on page 17. The Court had before it habeas corpus application which sought release from a life sentence to the penitentiary, under the habitual criminal law, on the ground that one of the prior sentences had not been to a penitentiary, but had been to a jail, and the facts in that case maybe of interest. Johnson had pleaded not guilty to a charge of malicious wounding and the he changed it to a plea of guilty to a charge of unlawful wounding. This happened the second time. Again, he pleaded not guilty to a charge of malicious wounding and then he pleaded guilty to the lesser crime of unlawful wound. This time, the second offense, he reached an understanding with the prosecutor attorney in the County that he would be sent not to pen -- the penitentiary, but he would be sent to the county jail for six months and he would be fined $50.00 and it happened the 13th. Johnson was once more indicted from murder and this time, the recidivist statute was invoked on the ground that he had been subject to a sentence of -- he was subject to crimes punishable by imprisonment in the penitentiary, punishable by imprisonment in the penitentiary, because he could have been. He could have been sent to the penitentiary in both cases for unlawful wounding. In one case, he was and the other case he was not. The West Virginia Court had the same statute before it that we have here today and it held that despite the fact that he was sent to jail, the Court would look to Section 18 which speaks of punishable by imprisonment in the penitentiary and not to Section 19. It would not regard Section 19 as interpretive of -- of Section 18. I think that the respondent's brief -- yes, pages 17 and 18. The Court clearly says there's not doubt about it that the substantive provisions of the West Virginia law are contained in Section 18 that the adjective provisions, the procedural provisions are contained in Section 19. Section 18, the Court says in its very term, it is clear and explicit. It governs the substantive for additional sentences and so on. Now, this is one case. I happen to disagree with the results the interpretation but this is the fact of which this Court must record. Now, the -- we now have the -- a second case which is the matter of the Blankenship case. That's discussed on page 12 of our brief. The Blankenship case involved the problem of notice. The case was specifically raised under this statute before the West Virginia Supreme Court of Appeals, was notice require to the defendant -- to the -- to the criminal before the information could be filed which -- on which the previous convictions were based. The Court held in that case that notice was not required. The Court's attention was not directed to the matter of the procedural due process under the Fourteenth Amendment. It says, it was concerned specifically with the problem of statutory interpretation of the West Virginia law. This issue so far as we can see a constitution issue was not been discussed, but it's nevertheless, these are the two cases which we must -- the -- here be concerned.
Felix Frankfurter: Mr. Ginsburg, I am now -- I want to refer to the Graham case.
David Ginsburg: Yes sir.
Felix Frankfurter: I have now looked at the Graham case and while it is true as you've said that the statute at the time or one of statutes, one of provisions of West Virginia at the time provided for inclusion in the indictment, an allegation in the indictment, the particular case -- and the particular case that wasn't the situation. The indictment in that case did not mention the prior conviction, but the case arose under another provision that provision would you set forth on page 38 of your brief --
David Ginsburg: Yes sir.
Felix Frankfurter: Page 38, isn't it? 38, I think --
David Ginsburg: Yes sir.
Felix Frankfurter: Namely, the provision for subsequently calling attention to the Court for information that the, convicted defendant that has prior record of convictions and in that case notice there was a separate proceeding on information so far as I can tell from the -- Justice Hughes's opinion, the only thing that was contested as to whether this -- whether Graham -- was the Graham, the prior (Voice Overlap)
David Ginsburg: To matter of identification only.
Felix Frankfurter: Matter of identification only and -- and one does not know what else was open. So that there was notice at least that that issue was contested, but in -- in this case, nothing turns on identification, is that right?
David Ginsburg: No sir. These criminals both admit that they were the people identified in previous --
Felix Frankfurter: So that --
David Ginsburg: I have a feeling here Mr. Justice Frankfurter that Mr. Justice Hughes was concerned in the Graham case with issues, which turned fundamentally on substantive due process not on the matter of the procedural issue which we're raising here.
Felix Frankfurter: Well, I was going to say, the -- the issues were different so far as notice is concerned.
David Ginsburg: Well, there was ample notice.
Felix Frankfurter: So far as notice concerned, there was notice of course in Graham in this Court.
David Ginsburg: No.
Felix Frankfurter: But it was notice here. Well, if you permit me, there was notice when he was told what the consequences of the manner in which he was told at the circumstances is really the question in this case, isn't it?
David Ginsburg: It's one of the questions in this case --
Felix Frankfurter: Well, I mean the -- the -- what the local West Virginia law is unless your state is so big we can't tell, outside of our province, isn't it, what really are you complaining are and my -- the -- the earnestness of my question doesn't betray an answer I can assure you, what is it you're complaining now that he didn't have a chance to confess what?
David Ginsburg: Take a look at --
Felix Frankfurter: Suppose -- suppose he said, “Yes, I'm the Oyler. I'm the Oyler” and everything you say is true about those convictions.
David Ginsburg: He should have had an opportunity (Voice Overlap) or to prepare. Oyler should have had an opportunity to consult with his attorney regarding the prior offenses. Is it true that under West Virginia law in fact that a man who's been put on probation for on offense and that he's been sent to the -- to the Industrial School for a second and third offense in fact under West Virginia law, although, he was charged in the information for the second and third offenses under West Virginia Law, it's not true that these were second and third offenses because they occurred during the same term of court, the West Virginia law regarded it as a single evidence. So we have a one offense for the theft of the car for which he was placed on probation, the other on which he was sent to Industrial School. Now, may man not consult with his attorney or if not the attorney to have had the opportunity to investigate what the law was or he not merely -- certainly he had notice in the sense that he was brought up before the Court and he was told that the recidivist statute would be -- was going to be applied against him, but did he have an opportunity to prepare his case?
Felix Frankfurter: Let me --
David Ginsburg: To prepare his defenses to bring these issues before him? He did not.
Felix Frankfurter: I'm trying to sharpen in my own mind, my understanding of exactly what we have to decide in this case. Suppose the trial judge had said Mr. Jones, the counsel to the Oyler, you have heard the information and the facts there in set forth, these prior convictions in wherever for, the Pennsylvania County. Have you anything -- you want time to consider this --
David Ginsburg: Precisely.
Felix Frankfurter: -- and he said no -- suppose he's said no, what would you say?
David Ginsburg: He would have waved of his right. I thought it might have regard to him as an intelligent lawyer but he could have waved his rights and men had been bound by this before.
Felix Frankfurter: Yes. The record here is balance to really what took place, isn't it?
David Ginsburg: No sir, I don't think so. I think the record is quite clear that the man --
Felix Frankfurter: I'm not suggesting that even if it – barren -- sufficient -- sufficient for your purpose, but I just wonder what it is ultimately, that this case cutting it to bone what -- how -- where in this case defer from Graham in which there was tried merely the identification and -- nor of course, you can say (Inaudible) doesn't understand that they weren't (Inaudible), were they?
David Ginsburg: No.
Felix Frankfurter: Your issues one place in Graham.
David Ginsburg: Suppose let's take some of these possible cases. Suppose a man had been tried before and convicted but it's subsequently found that he was innocent. Ought not he then to be able to come before the Court and argue, that true, I am subject to the statute. I am the man who was involved, but in fact, I did not convict -- I was not -- I am -- was innocent of it. Or suppose he had been pardon by the Government in the case, do we consider this as part of the recidivist statute, ought not judge to hear argument on it to -- to have this lawyer -- to have the lawyer prepare the case, to argue the case before him? Supposed it had been a misdemeanor repeated but then becomes a felony, ought he not been to be able to bring these issues to the Court and have the Court decide them, instead he was called up, put before the Court ask, “Are you the man?” And this is the procedure which is defended by the State? Are you the man? If he is, he is -- he can be put in jail for life and he was.
Felix Frankfurter: (Voice Overlap) is it unfair -- is it unfair to say that what this cause really gets down to is that he had a lawyer within -- and oppose the cautionary proceeding or cautionary conduct on his part that the lawyer should have exercised and the attorney gets (Inaudible)
David Ginsburg: No sir, I think it gets down to a law, which does not provide that opportunity for a lawyer.
Felix Frankfurter: But the lawyer was right there. He could have said, “Your Honor one minute, I have two things to say. I have several things to say” which I would acknowledge if you told me Mr. Ginsburg, namely that he could be a contradiction in the West Virginia legislation. It's ambiguous. It's obscure. I want to look at what the -- the industrial confinement (Inaudible) mean, et cetera, et cetera. Suppose he said that and the judge said that I don't want to hear you then it -- then he had a clear case of setting off an opportunity to be heard.
David Ginsburg: I find --
Felix Frankfurter: But the employer just -- just was mute for all the record shows.
David Ginsburg: No, Mr. Justice I find the law clear enough. Section 19 which sets forth the procedure, which is to be followed here, “Said court shall before the expiration of the term that which such this --” at the bottom of page 37. Such person was convicted, cause such person or prisoner to be brought before it and he was in this case and upon the information filed by the prosecutes -- prosecuting attorney that was, setting forth the records of convictions and sentences of the case maybe and alleging the identity of the prisoner with the person named in each, shall require the prisoner to say whether he is the same person or not. If he says he is not or remain silent, his plea or the fact of his silence shall be entered of record, and a jury shall be empaneled to inquire whether the prisoner is the same person mention in the several records.” The problem is one of identity. If the jury finds that he is not the same person, he shall be sentenced upon the charge of which he was convicted as provided law, but that he finds that he is the same or after the unduly caution to be acknowledges in open court that he is the same person, the Court shall sentence him. This is the procedure, the man has called before the court and asked, “Are you the person who was convicted before?” If he is --
Felix Frankfurter: What -- what you're saying is that if my hypothetic lawyer had been alert and aggressive as lawyer should be, the Court could properly, according to West Virginia law had sealed his mouth and said, “I don't -- "
David Ginsburg: I --
Felix Frankfurter: “I'm not going to hear you.”
David Ginsburg: I may not hear you.
Felix Frankfurter: I may not hear, the law who precludes my hearings.
David Ginsburg: And that is exactly --
Felix Frankfurter: Would you say that's the case?
David Ginsburg: That is what I believe to be the law of West Virginia and that I believe is the case that's before this Court.
John M. Harlan II: Do you know how it's been administered in practice?
David Ginsburg: Yes sir. And this will, perhaps, lead us into the problem of the discussion of equal protection. Because the law has been -- is mandatory, it's very hard to apply these laws. It leads to bargain justice. It's so simple for the prosecuting attorney to say on this third offense that, “If you plead guilty then we will not invoke the -- the recidivist statute,” studies have been made.
John M. Harlan II: That isn't quite what I meant. Are there institutes where a lawyer has brought in to the Court and said, “I don't know have any issues to identity and (Inaudible) to the facts. But I want time to study the Virginia law.” And the Court says, “Well, I can't give you any time because (Inaudible) on the statute.” You have permitted those?
David Ginsburg: No. We have no cases which would go --
John M. Harlan II: May I know what the practice has been, whether (Inaudible) about that kind?
David Ginsburg: Well, my Brother Mitchell maybe able to help us on this but I'm not sufficient and familiar with it to be able to assist the Court in that matter.
John M. Harlan II: It's a -- it's unusual written of the statute (Inaudible) it deprives the court of its discretion --
David Ginsburg: It's the Court --
John M. Harlan II: -- in time if it's asked.
David Ginsburg: There have been -- there are decisions cited in the brief in which the Court has repeatedly said this statute is jurisdictional -- this statute was mandatory and the provisions -- the procedure at jurisdictional, it must be very closely followed where the Court -- where the trial courts have -- have gone beyond the procedure set forth in Section 19, they have been reversed. What the --
Charles E. Whittaker: (Voice Overlap) doesn't someone Mr. Ginsburg have to make a determination as whether the records of prior convictions bring the accused within the Pennsylvania recidivist statute?
David Ginsburg: This is what I believe -- this is the point that Judge Hastie made in Collins and Claudy cited in the -- in the brief.
Charles E. Whittaker: Now, doesn't -- doesn't the Court have to do that? What you're speaking about now there's a matter of identity is an issue for the jury if denied, isn't it? But the question whether -- where the records are adequate to invoke the statutes the question of law, isn't it?
David Ginsburg: Yes, I would say that it was a question of law and I would say surely that the Court ought to hear argument on this, that there ought to be a hearing, an opportunity for a hearing on the application of the recidivist statute.
Tom C. Clark: Suppose statute said that (Inaudible) that Court gave him an opportunity? Suppose the Court was to say where here you have a conviction number one, conviction number two, conviction number three, whatever the number is and a lawyer, it's the only crossing him now under the statue applied to sentence to nine years, the lawyer gets up and said, “Well, sorry. You've got number one (Inaudible) come on the statute.
David Ginsburg: Oh the --
Tom C. Clark: Whether you got the under the statue --
David Ginsburg: But the --
Tom C. Clark: -- striking it down.
David Ginsburg: The purpose of the caution, the language of the statute is used here, and as indicated in the commitment order in the Oyler case, the caution is to tell them at, that if he does identify himself as the person who was before convicted, that the statute will be invoked against him. Now, in this case, there's no question of -- of identity, there isn't error in the information in one case, but there is no question of identity. And he was caution, he was told that, “If you are the man who was convicted before, then you will be subject to this habitual criminal procedure” and he got up and said, “I am the man”.
Charles E. Whittaker: But that still wouldn't support the judgment unless the records of prior convictions actually invoke the statute.
David Ginsburg: I believe that -- I certainly I would agree with you Mr. Justice Whittaker and I would also ask that a proper procedure there means, as for example the - the Court in Kansas. A case also cited here, the man was given ten days written notice that the habitual criminal statute would be invoked against it. In Collins and Claudy, and this point which is we have now, was reserved by the court in Chandler and Fretag, the -- involving the Tennessee statute. A Tennessee statute which did not provide for hearing on the application of a recidivist statute, but that statute was subsequently amended. Three Circuit Courts of Appeals have had this problem before them. All of them have said that there should be ample notice and that there should an opportunity to be heard on the application of the recidivist statute. The Third Circuit, the Sixth and the Tenth, cases are cited --
Charles E. Whittaker: Now, when you say ample notice, I understood you a while ago that you say you meant notice in advance of the return of the indictment or information, but you don't really mean that, do you?
David Ginsburg: Oh --
Charles E. Whittaker: It -- it wouldn't notice afterward be just as good?
David Ginsburg: I wonder. Now, just take the case of the Crabtree. Crabtree pleaded guilty, and he pleaded guilty to the supporting of $35 check. At the time when he had no awareness, that the habitual criminal statute would be invoked against him if did plead guilty and that's the problem. They should be given notice and advance of trial. I'm not saying certainly that there should be – it should be contained in the indictment. It need not be contained in the indictment, but just as the State of Kansas has worked it out and other States had worked it out, the criminal is given notice before he pleads, before he pleads.
Charles E. Whittaker: To the principal case?
David Ginsburg: To -- before he pleads to the principal case which is the second or third offense.
Charles E. Whittaker: Yes.
David Ginsburg: As to whether the habitual criminal procedure would be invoked against him, and in this case. Crabtree pleaded guilty to a $35, forging a $35 check which subsequently put him away for life without knowing that this procedure would be invoked against him and without having had an opportunity for hearing on the application of that procedure and to me this seems outrageous.
Felix Frankfurter: Mr. Ginsburg.
David Ginsburg: Yes sir.
Felix Frankfurter: I know you didn't file the petition to this case and (Inaudible) afterwards, but now that I understand your -- your petition, tested procedure, you'd agree that procedurally this is really on the plead because you're attacking the statute, is that right? I don't -- I don't make any difference (Voice Overlap)
David Ginsburg: Yes, now I understand that.
Felix Frankfurter: -- is validly here, but you're really attacking the statute in (Inaudible) to an appeal, isn't it?
David Ginsburg: I think the --
Felix Frankfurter: I -- I just want --
David Ginsburg: I have had more difficulty Mr. Justice Frankfurter formulating for myself, my recommendations to the Court as to what should be done with this case than I have with analysis of the case.
Felix Frankfurter: Well -- well, I don't -- as I said, doesn't --
David Ginsburg: Yes.
Felix Frankfurter: -- your position nor the petitioner's position, but you're really attacking the statute --
David Ginsburg: We are attacking -- we are --
Felix Frankfurter: -- (Voice Overlap) you're saying that a contentious judge particularly, you got at that lots of cases would say, ‘I am sorry Mr. Jones but I'm not going to take the time in eve because the statute circumscribe my -- the proceedings now before me nearly do ascertain identification --
David Ginsburg: This prob --
Felix Frankfurter: Am I right?
David Ginsburg: That is correct.
Felix Frankfurter: Alright.
David Ginsburg: But this problem Mr. Justice Frankfurter puts up before the Pennsylvania Supreme Court. They had already held as West Virginia has held that notice was not required, but Judge Hastie's opinion came down in Collins and Claudy and the Supreme Court of Pennsylvania took the issue off again and found that impliedly a notice was required. And if the blank -- if this Court concludes that the Blankenship case, the West Virginia Highest -- the decision in West Virginia which interpreted this statute to mean that notice is not required that if the Blankenship case is law then I am attacking the -- the constitution and the validity of this statute.
Felix Frankfurter: But -- but --
David Ginsburg: But if they can -- and as I believe they will re-construe this provision to require a notice then I believe --
Felix Frankfurter: Notice of what, because there was notice here?
David Ginsburg: There was notice, but it's a technical notice, in the sense that they had -- it wasn't an ample notice and there was no opportunity to be heard. You Mr. Justice Frankfurter, are re -- are reading the statute in one -- one way. I think it can be read that way. I would hope that the Supreme Court of West Virginia would read it that way, but that's not what the court has done.
Felix Frankfurter: I can assure you, I'm not reading it anyway at any moment except for the purpose of asking question. As I understood you to say that the very -- the provision of the law nearly the man, the district -- to local judge, the West Virginia Judge to give to ascertain the identically --
David Ginsburg: That's correct Your Honor.
Felix Frankfurter: -- to the man who is charged by a conviction and that if as an indulgent man, he says, “Alright, I'll just leave it to Mr. Jones,” but a perfectly conscientious judge could say, “I'm circumscribed by the statute” not to do this -- not to do anything in this case, except to ascertain identity and then automatically to impose this heavier sentence.
David Ginsburg: And I believe to be the law in the State of West Virginia, and that I believe is what actually done in the Oyler case.
Felix Frankfurter: And if that -- if that is the requirement of the statute, I think you brought it back in the statute?
David Ginsburg: I am indeed sir.
John M. Harlan II: Could I go back to Justice Whittaker's question and to get clear in your position. Take the Crabtree case, whether there was a plea of guilty. Supposing in that case, Crabtree after his plea but before sentencing, given 10 days notice of the recidivist charge, would you still claim that the statute was -- and there was an unconstitutional act of notice because the notice had not been filed -- had been given him before the plea?
David Ginsburg: If coupled with that Mr. Justice, Crabtree was given an opportunity to withdraw his plea of guilty. If he was given notice that the statute -- the habitual procedure would be applied against him and if he was simultaneously given an opportunity with -- to withdraw his guilty plea, I would see -- I would believe --
John M. Harlan II: Then your ultimate position is that the notice must be a notice prior -- prior to trial --
David Ginsburg: That is my --
John M. Harlan II: -- if that prior to trial sentence, that's your ultimate --
David Ginsburg: That is my position and I believe --
John M. Harlan II: Prior --
David Ginsburg: Prior to -- prior to the trial on the principle crime --
John M. Harlan II: Prior to the trial and principle case, that's your ultimate position.
Felix Frankfurter: What's that trial?
Speaker: Trial to sentence?
David Ginsburg: Prior --
Felix Frankfurter: Prior to sentence.
David Ginsburg: No, prior to plead.
Felix Frankfurter: Prior to plead.
David Ginsburg: The prior to plead.
Earl Warren: As I understood to you say.
Felix Frankfurter: What -- what is the Graham case points out and very often you don't know until after the fellow is convicted.
David Ginsburg: Then he should be given an opportunity as I recommend to this Court to withdraw his plea of guilty and I believe that he should be retried, on this --
Felix Frankfurter: (Inaudible) does that imply that you think it's a necessary determination in the main case that the jury should determine the recidivist aspect of it --
David Ginsburg: No.
Felix Frankfurter: -- and Graham says just the opposite.
David Ginsburg: I agree with Graham in this regard and I don't see that this must be determined or shouldn't be --
Felix Frankfurter: Well then -- then what's the point of saying prior to his plea.
David Ginsburg: Because unless -- if he is also given an opportunity to withdraw his plea of guilty when he has knowledge that if he pleads guilty as Crabtree did. Crabtree should not have been forced to plea -- to plead before he knew that if he pleaded guilty toward this -- to a forging at $35 check, he could be put away for life.
Felix Frankfurter: So what do you do with Chapter 62 and that is discovered only after the man has been in jail two years? Must then the whole proceedings be set aside?
David Ginsburg: In my view in the case of Crabtree in this particular proceeding, I believe that Crabtree should be given an opportunity to withdraw his plea and that he should be retried if he so chooses.
Felix Frankfurter: But suppose the plea is not guilty and the (Inaudible) merits and he's convicted. And the day after conviction, the State discovers that he has a record because he changed his name etcetera, etcetera, et cetera, points out to Graham, are there proper proceedings be set aside --
David Ginsburg: No sir.
Felix Frankfurter: -- (Inaudible) going all over here.
David Ginsburg: In this kind of case where man has received the jury trial on the principle crime as he no reason whatever to --
Felix Frankfurter: And then this is restricted merely to the plea of guilty?
David Ginsburg: Certainly, where a man has pleaded guilty on the application and if his plea will result in the application of the recidivist statute and a life sentence.
Felix Frankfurter: Well, then would -- would the -- the recidivist aspect go before the whole jury?
David Ginsburg: No sir. It's not certain -- not necessary as Graham -- Graham points out for the -- for the recidivist aspect to go before it.
Felix Frankfurter: Are you suggesting that if he -- that he pled guilty on the assumption he could only get five years, but later he discovers that they tracked him down and found his prior to the record. You say that that due process requires that he then he then given a run for his money before a jury and that the defendant's lawyer might pull the jury, is that it?
David Ginsburg: No. This is not my position. And -- and think it formulates it in one way that it can be, but I see no reason in the nature of things why a -- why due process shouldn't permit this man to be apprised that he has, that the statute is going to be applied against them before he pleads.
Felix Frankfurter: What unfairness has there been up to the point that he pled guilty on a charge and I'm assuming all the other circumstances do not make put a case of due process, what unfairness requires that that proceeding be set aside that his plea of guilty be allowed to be, to be -- he was drawn for that reason. I don't understand.
David Ginsburg: Before man pleads and there are many things in a -- as one sees in the criminal court that makes the man plea -- plead guilty or not guilty. It maybe that he -- his talk with the prosecuting attorney, as we saw in one case which I've cited here in the Johnson case, led him to believe that there would be a certain type of sentence and he pleaded guilty. That is the way justice is administered in the -- in the Courts -- in the States Courts. Why should he not be given an opportunity to know what laws to be invoked against him before he pleads?
Felix Frankfurter: Well, isn't unfair of me and I hate to think I was a cruel man, isn't unfair of me to say that that means, that he thought he was going to get five years because his file identity has been well-concealed, but now that he's informed of it, he wants to have another go at it?
David Ginsburg: It's one way of putting it sir and I certainly believe that a fair criminal procedure would require this man to be notified in advance of his plea that he has -- that this statute will be invoked against --
Felix Frankfurter: I happened to think that it's very unfair to put it in the indictments.
David Ginsburg: I agree. And it's -- and I agree with that aspect of the state -- of the procedure in West Virginia in the change, that is that the -- it's no longer to contain in the indictment, but he should be given notice. There's one other --
Earl Warren: Mr. Ginsburg before -- before you go to another matter, in answer to Justice Harlan, I understood you to say that you would be satisfied for your petitioner if he had 10 days notice and if he had an opportunity to withdraw his plea. Now --
David Ginsburg: In the case of Crabtree.
Earl Warren: And now, I wonder if you would be satisfied if you are limited as he was in this case under your -- under your theory, only to the defense of identity. Would you not still -- would you not still insist that he have other defenses such as a pardon by the Governor or this other fact that the -- that he was not confined in a penitentiary? You would -- in order to have due process you would insist that he'd be entitled to all those defenses would you not?
David Ginsburg: And to an opportunity for a hearing on the application of --
Earl Warren: Exactly, that's -- that's what I wanted to hear.
David Ginsburg: That's exactly sir.
Earl Warren: Yes.
David Ginsburg: Yes, and without any doubt.
Felix Frankfurter: Evidently, it was implied or can you say of the bearing of Graham on the question of Chief Justice just put because I'm not -- all these things and I'm not very sympathetic to the whole (Inaudible) of recidivist myself, that's beside the point, but the whole Graham case rests evidently that all that is -- was on the question of -- of determination of identity would the consequence of a life sentence pursued? Merely, the determination of identity whether that -- that advice and determination out to a jury that -- whether that satis -- or not to an indictment et cetera as other (Inaudible). I'm -- I'm going to look at the briefs in Graham. But if then an underneath questions were stood in that, this whether.
David Ginsburg: I'm not sure sir as I've -- let me read to you a paragraph from Graham from Mr. Justice Hughes's opinion. Full opportunity, he said, was accorded to the prisoner to meet the allegation of the former conviction. Plainly, the statute contemplated that valid conviction which had not been set aside or the consequences of which had not been removed by absolute pardon which is this particular case, nor question -- no question as this can be raised here, for the prisoner in no way sought to contest the validity or unimpaired character of former judges repeated that he was not the person who has thus been convicted. In Graham, the man contested the fact that he was the same man. He was given a jury trial as to whether or not he was the same man and he was held by the jury to be the same man. I don't think that Graham --
Earl Warren: That was the sole question that he raised.
David Ginsburg: That's was the exactly the -- that was the question that he thought was his defense.
Felix Frankfurter: I could argue, I suppose the State will let him -- in this case, he had -- his lawyer had ample opportunity to open his mouth and he didn't.
David Ginsburg: Well, I don't see how the lawyer really could have opened his mouth then -- kept it open under the statute.
Felix Frankfurter: I understand -- I follow that in a great clarity.
David Ginsburg: There is another aspect in the sense procedural due process has over waited here and that's the -- the problem of equal protection of the laws under a statute presumed to be a mandatory statute. You'll find in the record a mass of data, accumulated as to show how this law has been applied in the State of West Virginia, and not only in the States of West Virginia but in Taylor County where in the case of Oyler and the other county in the case Crabtree. 983 men, during a 15-year period were subject to this recidivist statute. Of those 9 -- 983, 79 were sentenced under the recidivist statute, 904 went free. This is an extra ordinary thing under a statute presumed to be and criticized for being, mandatory in application. One out of 11 men and my (Inaudible) indicates that it's only one out 11 men were put in -- were put away under the recidivist statute under a statute presumed to be mandatory. At the State -- the legislature West Virginia has looked in to the matter, they commissioned Professor Brown of the West Virginia University Law School to examine the matter. Brown -- I preferred to all of these details in the brief, Brown came out with the final result that this is one the most rigid laws in the country that has consequence of its rigidity, it has been disregarded in practice. It has in effect been administered by whom, not the Courts. It's been administered by the County Prosecuting Attorneys.
Potter Stewart: The difficulty is, that none of these materials was in the record (Voice Overlap)
David Ginsburg: Yes sir, it is.
Potter Stewart: -- is it?
David Ginsburg: You'll notice that the -- the statistical data is all contain -- it was contained -- was filed with the West Virginia Supreme Court of Appeals. It was in the habeas corpus petition, is -- it's before this Court here. Now, this -- the exact statistical material which is contained here was also referred to by Professor Brown in his own study which -- which the Court I presume can take judicial notice. Now, that the law's mandatory was unquestioned and it's equally unquestioned. I submit that has been disregarded in practice and if 90% of the people subject to the recidivist statute go free and only 10% are subjected it, I submit to the Court that it has in this case a significant problem of the denial of equal protection of the laws. The situation in the State is notorious and I believe that in practice, it's really outrageous.
Felix Frankfurter: Showed that in practice but it isn't mandatory?
David Ginsburg: In practice, it isn't mandatory and this law ought to be amended if it isn't. But if -- but the prosecuting attorney's for the counties ought not to be the once to determine the application of the statute which on its face it's regard as --
Felix Frankfurter: Would that mean I don't have -- has not been attended at the moment. Does that mean they don't bring the matters to the attention of courts or they do and courts do nothing about it if you got statistics on that?
David Ginsburg: No, it must mean. It does mean.
Felix Frankfurter: Well --
David Ginsburg: But they do not bring it the attention of courts.
Felix Frankfurter: -- is that mean -- if that's an inference drawn by you?
David Ginsburg: No. I've confined no evidence whatever Your Honor that the courts have disregarded an information filed by a prosecuting attorney, asserting the application of the recidivist statute would be an unbelievable thing.
Felix Frankfurter: Does the -- well perhaps the Attorney General should laid on this --
Potter Stewart: Mr. -- Mr. Ginsburg before you sit down, I have two questions, first of all on this matter to which you've just been addressing yourself. If the statute instead of being in terms mandatory said that the prosecuting attorney may apply to this, that then you would have in statutory term which told us that the -- that isn't in fact the practice of West Virginia.
David Ginsburg: And it's also the language of the statute in the case of the Warden.
Potter Stewart: Well, now aren't there -- aren't there many States where the statute is permissive?
David Ginsburg: Many States whereas permissive.
Potter Stewart: That's more -- more usual, isn't it?
David Ginsburg: Much more usual.
Potter Stewart: And so therefore, this practice is simple in conforming in practice to what the statutes of the other States say, is that it?
David Ginsburg: In disregard of the -- of the terms of the statute.
Potter Stewart: So we're faced here if you're right as to this practice where we have then just --
David Ginsburg: An equal protection probably now.
Potter Stewart: We have -- we have the equivalent of -- of a statute of which says by this constitutional question goes we have an equivalent of the statute which says the prosecutor may instead of must. Isn't that correct to the constitutional point of view?
David Ginsburg: Well, here is the man -- is this not the problem before the Court in ever case where an equal protection is asserted to be denied? Here a criminal in jail, 79 out of 983. 904 have gone free so far as concerns the statute. The 79 have been put away on what basis, who was making the law? This -- these prosecuting attorneys are making the law in the State of West Virginia.
Tom C. Clark: There are so many factors though. They may not have known of the prior convictions.
David Ginsburg: Well, there are --
Tom C. Clark: (Inaudible)
David Ginsburg: -- the date is set forth in the record sir and I will arrest on that. It's very clear that they did know, they do know and it's very clear that this is a problem to --
Tom C. Clark: But West Virginia said about it, I mean the Supreme Court?
David Ginsburg: Well, this problem has not been -- the problem of equal protection was asserted, was allege was contained in the habeas corpus application which was submitted to the Supreme Court, but there was no opinion.
Potter Stewart: I'm wondering myself Mr. Ginsburg on your earlier point if I may?
David Ginsburg: Yes sir. I --well, just one word that it's not -- I'm not asserting here that these men will go free that is at either due process has been denied here, procedural due process or equal protection. What well happen then is that these men will be resentenced by the trial court for the original crimes, in the one case for second degree murder and the other case for the crime of forgery. It's not that they will go free. The problem is the enhanced punishment by reason of the application of the recidivist statute.
Potter Stewart: I want to be sure Mr. Ginsburg before you sit down that I understand what it is that these people now assert they could have brought before the sentencing court?
David Ginsburg: Well, in the case of Oyler. Oyler said that I should have been permitted to tell the trial court that I was never in the penitentiary before.
Potter Stewart: Now, isn't that problem, not ambiguity between 18 and 19 completely resolved by this Skeen case or the Keen case or whatever it is?
David Ginsburg: Well, I'm not sure whether it is, because in that case -- you see, there is a distinction in my mind of court between a jail and the -- and a reformatory. And the one came that under the law of West Virginia reformatory is not even the penal institution even tough confinement is involuntary. The cases are collected in the brief and I should think that the matter of this kind would be argued before the Court. That -- I can concede. You see in the Johnson case that a jail penitentiary -- a county jail is contest over the States penitentiary could be assimilated. But to assimilate a -- is there -- when a man, let's say right -- child is sent to a -- young man sent a reformatory school, does that to be simulated to the penitentiary?
Potter Stewart: No, we -- but in -- in the Keen case, if I have the name right, Keen isn't or Skeen?
David Ginsburg: John --
Potter Stewart: Skeen case.
David Ginsburg: Well, Skeen --
Potter Stewart: That was (Voice Overlap) Skeen.
David Ginsburg: -- the Warden at that time.
Potter Stewart: It wasn't on that basis of the -- that the West Virginia Court decided it. It was on the basis that 18 was controlling overnight.
David Ginsburg: I agree and I -- I said at the time that during my argument, I believe that was a wrong result, but I believe -- and I believe they should have argued before them the -- this issue, that issue or issues of this kind.
Potter Stewart: Now is that sole issue that -- that Oyler says he would -- could have brought before the Court?
David Ginsburg: No. Oyler of course raises the problem of a -- I mean under the statute?
Potter Stewart: Yes.
David Ginsburg: That is the issue which Oyler presently asserts he could have raised under the statute.
Potter Stewart: And how about Crabtree?
David Ginsburg: Crabtree points to errors in the information. The error between -- Yakima and Walla Walla. And -- but both raise -- the men raised of course what I believe to be these great constitutional questions.
Potter Stewart: Well, I was wondering --
David Ginsburg: Certainly procedure in due process --
Potter Stewart: -- understanding to raise those if they not so that they were prejudiced here.
David Ginsburg: Yes. Well I've -- it's not conceivable to me that they would -- could not raise as a federal matter in a petition for habeas corpus alleging the invalidity of the statute, because the statute denies them the opportunity -- the ample notice and an opportunity for a hearing on these issues.
Felix Frankfurter: I can -- I can see how the Walla Walla -- the difference in the counties act there in identification.
David Ginsburg: Could conceivably.
Felix Frankfurter: The party (Inaudible) --
David Ginsburg: Yes.
Felix Frankfurter: -- but if the custom identification is now pertinent what (Inaudible) could it have apart from -- I always concede that your statutory point be different from once you talked a lot of (Inaudible)
David Ginsburg: Your suggestion sir, bear on the issue of harmless error, that there maybe error in the record by it's harmless. My point is that they should have had an opportunity to argue to the Court what the merits of those issues were. And it's the lack of opportunity to reach the Court, to discuss the matter with the Court that I'm complaining about here and I believe that that's the essential issue in the case.
Earl Warren: Mr. Ginsburg, we've taken much of your time asking questions. You may have five minutes more to wish to respond and of course, Mr. Mitchell may have -- you have (Inaudible) time.
David Ginsburg: Thank you sir.
Earl Warren: Mr. Mitchell, you may now proceed with your argument.
George H. Mitchell: Mr. Chief Justice, may it please the Court. The counsels for petitioners have stated the fact substantially. Petitioner Oyler was indicted for murder by the grand juries of the Circuit Court of Taylor County West Virginia at it's Jan -- January 1953 term, he was arraigned and as his request court-appointed counsel to assist him in his the defense. He then entered the plea of not guilty and his case was sent for trial. The trial was held and the jury found him guilty of murder in the second degree. At that time, it's pointed out counsel for the petitioner. The petitioner here moved the Court to set aside the verdict and grant new trial, the Court during that time for counsel to assign his ground in support of the motion. Approximately one week later after the verdict of the jury was received, the Court overruled the motion for a new trial and at that time, (Inaudible) the prosecuting attorney then counted that information, set and forth in writ -- this information was in writ, they filed a writ, set and forth three previews felony convictions of petition -- petitioner Oyler in the Court for (Inaudible) session of the piece in the county of Bedford, in the Commonwealth of Pennsylvania, on the charge of (Inaudible) larceny of automobile, breaking and entering burglary. The order of commitment in connection with petitioner Oyler states that after being duly cautioned as to the effect thereof, he acknowledged in open court that he was the same person named in the information. And thereupon, the Court proceeded on the -- on the habitual criminal statute to sentence the petitioner Oyler to confinement in the -- in the penitentiary of the State for life.
Earl Warren: Mr. Mitchell may I -- may I ask you at this time if there is any defense open to the defendant on habitual criminal charge other than that of identity?
George H. Mitchell: Under our statute -- the -- the prisoner given opportunity, he is duly caution as to the effect of saying that he is the same person. And the --
Earl Warren: That's the question of identity.
George H. Mitchell: Yes.
Earl Warren: Alright.
George H. Mitchell: And -- if he says that he is not the same person, a jury must be empanelled to try the question of identity to determine whether or not he is the same person. And if he acknowledges after being duly cautioned, the court sentences him. Now is practice then a question has been raised and continue to say have been granted.
Earl Warren: I beg pardon?
George H. Mitchell: Continue to say have been granted it so that this question can be determined.
Earl Warren: What question of identity?
George H. Mitchell: Identity.
Earl Warren: Well, suppose a man -- suppose the man says, “Yes”. I am the person referred to in this information, but I was pardoned by the Governor of Pennsylvania because he found I was innocent and my -- my other conviction was voided by the courts because they found that it was -- I was unconstitutionally convicted, but I -- but I am the person was who mentioned in that information,” can he raise those questions?
George H. Mitchell: He can raise those questions. If he didn't -- well, let's go back, if he denied that he is entitled to a jury trial and the State must then put on evidence.
Earl Warren: No, no, that isn't what I'm talking about. He admits that he is the person referred to in those -- in the information. Does that end his defense or does he have other defenses such as he had received a full pardon from the Government because of his -- because of his innocence or he had had his other conviction reversed because he was unconstitutionally convicted? Can he raise those -- those issues if he admits his identity?
George H. Mitchell: Yes, he could raise those issues.
Earl Warren: Alright. Now, what law of your state gives it? Is there a statute concerning that or is that interpretation of your Supreme Court?
George H. Mitchell: Then -- the Court has -- not rules specifically on that.
Earl Warren: Alright.
George H. Mitchell: And we have observed it in practice.
Earl Warren: You what -- you what?
George H. Mitchell: It had been observed in practice that you can raise any question that has to do with whether or not the conviction is proper one to sustain the application of the habitual criminal law.
Earl Warren: Well, under what statute do you do that?
George H. Mitchell: We have no specific statute on that sir.
Earl Warren: And how -- how frequently has that been done in practice --
George H. Mitchell: (Voice Overlap) very infrequently.
Earl Warren: I beg pardon?
George H. Mitchell: Infrequently. It's not been frequent.
Earl Warren: Do you then in your knowledge have in mind any cases where it's done?
George H. Mitchell: I have observed several in the -- in immediate court into North County where it has been raised and if -- the prisoner was permitted to show this discrepancy or whatever merit was that would show that he -- the conviction that was being set forth was not a proper one or application under habitual criminal statute.
Earl Warren: Are there -- are those opinions reported?
George H. Mitchell: No sir, they're not reported.
Earl Warren: There are no opinions reported opinions (Voice Overlap) --
George H. Mitchell: On that question, no sir.
Felix Frankfurter: You use to answer Mr. Chief Justice that it -- as a matter of practice, he's allowed to interpose considerations other than lack of (Inaudible) and mis-identity. I think you said --
George H. Mitchell: Yes.
Felix Frankfurter: -- practice. But I want to know you've also said there is no decision dealing with it. Is there any reference in any -- in any opinion, either by the lower court or by your Supreme Court? Is there any statement in Crabtree which reflects that practice? Is there any statement? I don't mean an adjudication but very often, judges in writing, state as the matter of fact, reference so to the fact under this State. Do you recall any such reference shorter than actual adjudication?
George H. Mitchell: No Mr. Justice Frankfurter, I do not.
Felix Frankfurter: Now what I looked at the briefs as -- has talked to Mr. Ginsburg in the Graham case and the Graham -- Graham was -- the case was argued here, on the brief there is -- one of the (Inaudible) lawyers of this day Mr. Frank Holden and he takes it for granted. I'm not suggesting that that's controlling law but (Inaudible) shed some light in this groping darkness and in that brief that it said, “The only defense opened in West Virginia is identical,” the issue of identification. As I say that -- that goes no more than accounts a statement. It is interesting to me that none of these questions was raised in that case. Maybe there's no basis for raising any. The Graham case went entirely in challenging the method for determining identity namely, by way of information against in your State, you have to have an indictment (Inaudible) felony.
George H. Mitchell: Yes.
Felix Frankfurter: I'm just groping to see whether there's anything in any legal, in any weighty pronouncement by any judge that as a matter of practice, Mr. Hogan was wrong in saying the only defense is to establish identification.
George H. Mitchell: Not and think of no -- not in publish to that effect.
Felix Frankfurter: But you speak out of you own experience.
George H. Mitchell: Yes sir.
Felix Frankfurter: You've been -- you've been in the Justice Department of the State of West Virginia, how long Mr. Mitchell?
George H. Mitchell: This is my fifth year.
Felix Frankfurter: Your fifth year.
George H. Mitchell: Yes, sir, I was in practice --
Felix Frankfurter: (Voice Overlap) you presented criminal cases?
George H. Mitchell: Mostly, always.
Felix Frankfurter: Pardon me.
George H. Mitchell: It just went on and my record has been in a craft.
Felix Frankfurter: And the -- and the records come over or the proceedings come over your desk (Inaudible)
George H. Mitchell: That's true sir.
Felix Frankfurter: Okay.
Earl Warren: But Mr. Mitchell, the one of professors of law school made to rather extensive study of this subject, did he not?
George H. Mitchell: That's true.
Earl Warren: Did he --
George H. Mitchell: Mr. Bryant.
Earl Warren: -- did he comment on -- on this precise question that Justice Frankfurter now you're discussing that?
George H. Mitchell: No, he did not.
Earl Warren: He didn't go in to that?
George H. Mitchell: No sir.
Earl Warren: Okay.
George H. Mitchell: It's been pointed out, petitioner Crabtree was indicted by the grand jury of Lincoln County West Virginia for the offense of forging a $35 check. He was arraigned and entered a plea of guilty and then one -- perhaps in one week later, the prosecuting attorney filed an information --
Earl Warren: We will recess now Mr. Mitchell.